ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
General Atomics                              ) ASBCA No. 61495
                                             )
Under Contract No. 000000-00-0-0000          )

APPEARANCES FOR THE APPELLANT:                   Karen L. Manos, Esq.
                                                 Dhananjay S. Manthripragada, Esq.
                                                  Gibson, Dunn & Crutcher LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Peter M. Casey, Esq.
                                                 Evan Georgopoulos, Esq.
                                                  Trial Attorneys
                                                  Defense Contract Management Agency
                                                  Hanscom AFB, MA

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: January 5, 2021



                                           LYNDA T. O’SULLIVAN
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61495, Appeal of General
Atomics, rendered in conformance with the Board’s Charter.

      Dated: January 5, 2021

                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals